Mroz v 3m Co. (2017 NY Slip Op 04591)





Mroz v 3m Co.


2017 NY Slip Op 04591


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


504 CA 16-00282

[*1]JACQUE LYNN MROZ, PLAINTIFF-RESPONDENT,
v3M COMPANY, DEFENDANT-APPELLANT, ET AL., DEFENDANT. (APPEAL NO. 1.) 


SCHOEMAN UPDIKE & KAUFMAN LLP, NEW YORK CITY (BETH L. KAUFMAN OF COUNSEL), FOR DEFENDANT-APPELLANT.
COLLINS & COLLINS ATTORNEYS, P.C., BUFFALO (MICHAEL SZCZYGIEL OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Catherine R. Nugent Panepinto, J.), entered January 4, 2016. The order denied the posttrial motion of defendant 3M Company to set aside a jury verdict. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens , 155 AD2d 435, 435; see also  CPLR 5501 [a] [1]).
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court